Title: From Thomas Jefferson to Andrew T. McCormick, 12 December 1804
From: Jefferson, Thomas
To: McCormick, Andrew T.


                  
                     Dear Sir 
                     
                     Washington Dec. 12. 04
                  
                  The liberality which I have seen practised by the gentlemen, chaplains of Congress, in admitting others of their profession who happen here occasionally to perform the Sabbath day functions in the chamber of the H. of Representatives, induces me to ask that indulgence for the revd. mr Glendye a presbyterian clergyman from Baltimore who will be in this place next Sunday forenoon. being acquainted with mr Glendye, I can assure you that no person to whom that permission could be transferred, will be heard with more satisfaction than he would. if the desk be at your disposal for the next Sunday forenoon I will ask that favor on his behalf. if mr Lowry be the person to whom that day belongs, as my acquaintance with him would hardly justify the liberty of a direct application, could I be allowed so far to profit of your friendship as to ask your requesting this favor from mr Lowry. Accept my friendly salutations and assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               